Opinion
Per Curiam.
1, 2. To be admitted to the bar of this court under our statute bears with it some honor as well as responsibility; and it is very important that the members of the said bar maintain the honor and dignity of that profession by moral conduct and honorable dealings, not only with their clients and the court, but with other citizens, this court being made the final arbiter of questions of this character. The case comes before us practically upon the one question as to whether or not we should treat the judgment of the United States District Court or of the Circuit Court of Appeals as final and as a basis upon which a judgment of disbarment should be granted. The charge is a serious one and involves a question of moral turpitude which cannot be lightly looked upon. Cohen insists before us that the decision of the Circuit Court of Appeals is not final, and therefore not sufficient upon which to base the proceeding. It is said in Thornton on Attorneys at Law, Section 856, a conviction of crime is usually considered a sufficient ground for disbarment, and that one convicted in a federal court may be disbarred in the state court; and it is held in many United States cases that a writ of error, or certiorari, from the United States Supreme Court does not vacate the judgment of the court below. That continues in force until *573reversed, which is done only when errors are found in the record upon which it rests and where committed previously to its rendition: See Railway Co. v. Twombly, 100 U. S. 78 (25 L. Ed. 550). The effect of a conviction of felony as a ground for disbarring an attorney is not annulled by a writ of error and supersedeas: In re Kirby (D. C.), 84 Fed. 606; State v. Hubbard, 58 Kan. 797 (51 Pac. 290, 39 L. R. A. 860). The accusation and the matters admitted in the pleadings are sufficient to justify the disbarment, and it is determined, by this court that Max G. Cohen has been convicted of a felony involving moral turpitude.
It is therefore hereby ordered and adjudged by this court that the said Max Gr. Cohen be and is hereby disbarred from practice in any of the courts of this state, and that his-name be stricken from the roll of attorneys of this court.
Defendant Disbarred.